Title: From George Washington to Israel Evans, 13 March 1778
From: Washington, George
To: Evans, Israel

 

Revd Sir
Head Qrs Valley-forge Mar. 13th 1778.

Your favor of the 17th Ulto inclosing the discourse which you delivered on the 18th of December—the day set apart for a general thanksgiving—to Genl Poors Brigade, never came to my hands till yesterday.
I have read this performance with equal attention & pleasure, and at the sametime that I admire, & feel the force of the reasoning which you have displayed through the whole, it is more especially incumbent upon me to thank you for the honorable, but partial mention you have made of my character; & to assure you, that it will ever be the first wish of my heart to aid your pious endeavours to inculcate a due sense of the dependance we ought to place in that allwise & powerful Being on whom alone our success depends; and moreover, to assure you, that with respect & regard I am Revd Sir, Yr Most Obedt Sert

Go: Washington

